IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 96-30740
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

                               versus

LLOYD A. DOMINGUEZ,

                                          Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        (USDC No. 96-CR-35-R)
                         - - - - - - - - - -
                          November 14, 1997

Before WIENER, BARKSDALE and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Lloyd A. Dominguez appeals from his conviction and sentence

for possession with intent to distribute, and for conspiracy to

distribute, cocaine.    He complains of (1) the inadequacy of the

indictment, (2) an evidentiary ruling, and (3) the length of his

sentence.      Our review of the record and of the arguments and

authorities convinces us that no reversible error was committed.

Dominguez fails to establish that the district court plainly erred


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
by failing to dismiss the indictment sua sponte.    See United States

v. Gaytan, 74 F.3d 545, 551 (5th Cir. 1996).       The district court

did not abuse its discretion by allowing a case agent to testify

that the pen registers that were installed on one of Dominguez’s

coconspirator’s phones showed that, between November 1994 and April

1995, Dominguez called that coconspirator’s home 63 times.        See

United States v. Fagan, 821 F.2d 1002, 1008 n.1 (5th Cir. 1987).

Neither did the district court commit plain error in sentencing

Dominguez to 280 months’ imprisonment.      See United States v.

Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en banc).

AFFIRMED.




                                2